Citation Nr: 1519327	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  08-28 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

Entitlement to service connection for irritable bowel syndrome, to include as secondary to service-connected migraine headaches.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In February 2010, the Veteran testified at a hearing at the RO before a VA Decision Review Officer.  A transcript of the hearing is associated with the claims file.  

In the August 2008 Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A hearing was scheduled at the RO in February 2014.  The Veteran requested that the hearing be cancelled, and her hearing request is deemed withdrawn.  See § 20.704(d) (2014).  

The Board previously remanded this matter in April 2014 and October 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary in this case.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

The Veteran asserts that her irritable bowel syndrome is related to service or her service-connected migraine headaches.  In statements in support of her claim, it appears that the Veteran is suggesting that her migraine medications have caused or aggravated a gastrointestinal disorder.  In written argument dated in September 2014, the Veteran's representative cited medical journal articles regarding gastrointestinal side effects of triptans, which are used to treat migraine headaches. 

The Veteran has been afforded VA examinations that have addressed both direct and secondary service connection.  A VA examination in June 2012 addressed whether irritable bowel syndrome is directly related to gastrointestinal symptoms during service.

A June 2014 VA examination provided a negative nexus opinion regarding secondary service connection.  In October 2014, the Board remanded the claim again to obtain a medical opinion regarding secondary service connection, including a rationale and a discussion of medical treatise evidence.  Additional medical opinions were obtained in November 2014 and February 2015.  In the February 2015 opinion, the examiner noted that a number of triggers stimulate irritable bowel syndrome symptoms, including foods, stress, hormones and other illnesses.   The examiner noted that not all people with the condition respond to the same stimuli.  The examiner concluded that it would require speculation to state that the Veteran's irritable bowel syndrome is aggravated by migraine headaches.  

The VA examinations of record in this case have not addressed whether irritable bowel syndrome is proximately caused by and/ or aggravated by the medications that are used to treat the Veteran's migraine headaches.  The Board finds that a remand is necessary to obtain an addendum opinion from the February 2015 VA examiner.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the physician who provided the medical opinion in February 2015.  If that examiner is not available, the opinion should be provided by another qualified VA physician.  The claims file must be provided for the examiner's review, and the examination report must indicate that the claims file was reviewed.   The examiner should address the following questions:

a) Is current IBS at least as likely as not (50 percent or greater likelihood), proximately caused by, or due to medications prescribed for migraines?

b) Is current IBS aggravated (permanently worsened) by medications prescribed for migraines?

In answering these questions, the examiner should consider the September 2014 written statement from the Veteran's representative.

c) The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




